Citation Nr: 0728688	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-05 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from April 5, 1991, to 
September 21, 1991, and from May 1, 1996, to December 16, 
1996.  He also served in the Puerto Rico Army National Guard 
from September 1991 to May 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 Order of the United States Court of 
Appeals for Veterans Claims (Court).

By a May 2006 decision, the Board granted an increased rating 
for asthma to 30 percent disabling.  In addition, the Board 
remanded the issues of entitlement to service connection for 
a right leg disability and a left leg disability.  These 
issues are not presently before the Board.  

The veteran appealed the Board's grant of an increased rating 
to 30 percent disabling for asthma to the Court.  In June 
2007, the parties filed a Joint Motion for an Order Vacating 
and Remanding the Board Decision in Part and Incorporating 
the Terms of this Remand (Joint Motion).  By Order entered on 
June 19, 2007, the Court granted this motion and remanded 
that part of the Board's May 2006 decision which denied an 
increased evaluation in excess of 30 percent for asthma for 
compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed "that the Secretary 
did not fulfill his duty to assist Appellant develop his 
claim because VA failed to comply with the Board's August 
2004 remand order to 'document how often the veteran has been 
prescribed systemic corticosteroids or immunosuppressive 
medication for the treatment of his asthma from January 2000 
to the present,'" citing Stegall v.West, 11 Vet. App. 268 
(1998).

Additionally, the parties also agreed that the Board erred 
when it rejected application of extraschedular consideration 
without making any specific findings regarding the veteran's 
employability.  Accordingly, on readjudication, the RO should 
give consideration of the applicability of 38 C.F.R. 
§ 3.321(b).

In compliance with the Court's Order, the case is REMANDED 
for the following action:

1.  The veteran should be scheduled for a 
VA respiratory examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination and the examination 
report should reflect that such a review 
was accomplished.  Pulmonary function 
testing necessary to apply the rating 
criteria should be conducted.  After 
examining the veteran, taking a complete 
medical history, and reviewing the claims 
file, the examiner should provide the 
following:  

a.  The examiner should document how 
often the veteran has been prescribed 
systemic corticosteroids or 
immunosuppressive medication for the 
treatment of his asthma from January 2000 
to the present.  

b.  It should be documented how often the 
veteran experiences an exacerbation of 
asthma that requires a visit to a 
physician.  

c.  It should also be noted whether the 
veteran has experienced respiratory 
failure due to his asthma, and if so how 
often. 

d.  Finally, the examiner should indicate 
whether the veteran's asthma prevents his 
from engaging in substantially gainful 
employment.

If the examiner is unable to provide the 
requested information without resorting 
to speculation, it should be so stated.

2.  Thereafter, the RO should 
readjudicate the claim on appeal.  In so 
doing, the RO should adjudicate whether 
referral of the case to the Director, 
Compensation and Pension for 
extraschedular consideration under 
38 C.F.R. § 3.321(b) is warranted.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





